Citation Nr: 1001995	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to March 2003.  
She was activated to active service in February 2007 and 
returned from Iraq in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for 
tendonitis of the right shoulder.  The Board remanded this 
matter for VA examination and the collection of service 
treatment records (STRs) in March 2008.  Review of the file 
shows that the examination was scheduled, but it was noted 
that the examination was cancelled because the Veteran 
withdrew her claim.  There is no evidence in the file, 
however, that the Veteran requested that her claim be 
withdrawn.  Indeed, the Veteran's representative presented 
argument in December 2009 as if the veteran was still 
pursuing her appeal.  An appeal may be withdrawn by the 
Veteran or by her authorized representative in a writing 
addressed to the Board.  38 C.F.R. § 20.204.

The Board must remand this matter to seek clarification from 
the Veteran as to whether she wishes to withdraw her claim 
for entitlement to service connection for tendonitis of the 
right shoulder.  If she does not wish to withdraw that claim, 
the RO must afford her the VA examination ordered in the 
March 2008 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Veteran 
as to whether she wishes to withdraw her 
claim for entitlement to service 
connection for tendonitis of the right 
shoulder.

2.  If the Veteran does not wish to 
withdraw the claim, then proceed with 
development as ordered in the March 2008 
Board remand.  

The March 2008 Board remand requested that 
all outstanding service medical records 
from the Veteran's most recent period of 
active service be obtained.  

Then, the Veteran should be scheduled a VA 
examination with the appropriate 
specialist to determine the current 
severity of the Veteran's right shoulder 
disability.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner should perform all necessary 
clinical testing and render all 
appropriate diagnoses based upon the 
reported symptomatology.  The range of 
motion study should include comments on 
functional loss due to pain, fatigability, 
lack of endurance and incoordination.  
Appropriate testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
conditions.  The examiner should also 
discuss the relationship between her 
shoulder disability and the condition of 
her sternum and chest-claimed to be due 
to the same in-service injury.

3.  If the benefits sought on appeal 
remain denied, the Veteran and her 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


